MEMORANDUM **
Parminder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of asylum for substantial evidence and may reverse only if the evidence compels a contrary conclusion. INS v. EliasZacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s decision that Singh did not establish past persecution or a well-founded fear of future persecution. The BIA’s finding that any mistreatment Singh may have suffered was due to a criminal investigation regarding terrorist activities and was not because of his political opinion was supported by substantial evidence. See id.; Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004).
By failing to qualify for asylum, Singh necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.